Citation Nr: 0817978	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The veteran requested a local RO hearing in October 2005.  In 
a statement dated January 2006, the veteran withdrew this 
request.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for multiple sclerosis may be established 
if the disease arose during service or manifested itself to a 
compensable degree within seven years of discharge from 
active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In this case, the veteran contends that the first 
manifestation of his MS was noted on his separation 
examination dated February 1972, which indicates a worsening 
of sight in his right eye.  The veteran additionally reports 
in his statement dated January 2006 that he received a 
prescription for eye glasses in 1978 as a result of the 
decreased vision in his right eye, within the seven year 
presumptive period.  The veteran has submitted an opinion 
from Dr. M, a private physician, indicating that the 
veteran's MS at least as likely as not developed in service 
between 1968 and 1972.  Dr. M relates that during the 
veteran's initial examination conducted by him in 1996, old 
optic neuritis in the right eye optic nerve pallor was noted.  
However, he provided no explanation for his opinion that the 
condition developed specifically during service rather than 
prior to or subsequent to service.  

Medical records from the veteran's neurologist, Dr. T, 
indicate that the veteran began experiencing decreased 
coordination in his left hand and arm in 1984, signaling the 
onset of early demyelinating disease.  These records 
additionally indicate that the veteran had a two year history 
of problems with walking, secondary to an inner ear 
infection.  

The RO/AMC should ask the veteran to supply privacy releases 
to obtain medical records from his treating physicians, 
specifically for records from eye doctors and any physicians 
that treated him from 1972 until 1984 (the date of records 
reflecting early symptoms of MS).  After such development has 
been accomplished, the veteran's claims file should be 
forwarded to a VA neurologist in order to obtain an opinion 
as to whether the veteran had symptomatology indicative of MS 
either during service or within the seven year period 
following discharge from service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for any eye disability or 
other condition from 1972 to 1984.  After 
securing the necessary release, the RO/AMC 
should request records adequately 
identified.

2.  After the above development has been 
accomplished to the extent possible, send 
the veteran's claims file to a VA 
neurologist for review and opinion as to 
the likely onset of this condition.  
Following review of the claims file, the 
neurologist should provide an opinion as 
to whether the veteran's MS or symptoms 
thereof, more likely, less likely, or at 
least as likely as not first manifested 
during service or during the seven year 
period following service from March 1972 
until March 1979.  (The term, "as likely 
as not" does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.).  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner finds that a VA 
examination is necessary to render the 
requested opinion, one should be 
authorized.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

